Citation Nr: 1725160	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  10-18 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to automobile and adaptive equipment.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to September 1981 and from May 1977 to August 1977.  He also served in the Kansas and Indiana Army National Guard.  

This matter was last before the Board of Veterans' Appeals (Board) in February 2012, on appeal from a June 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The Veteran and his spouse testified before the undersigned Veterans Law Judge in July 2011 and a transcript of that hearing is of record.  In February 2012, the Board remanded the appeal for additional development.  Unfortunately, the Veteran died in September 2016.


FINDINGS OF FACT

The Veteran died in September 2016, after his appeal was returned to the Board.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302  (2016).

The Board recognizes that VA has designated a substitute for the claims pending at the time of the Veteran's death.  However, the issue of entitlement to an automobile allowance/adaptive equipment is not part of the substitute's current appeal, which is addressed in a separate decision.  Pursuant to 38 C.F.R. § 3.1010 (a), only "claims for periodic monetary benefits" qualify for substitution; a claim for automobile and adaptive equipment is a claim for a one-time payment from VA.  See 38 U.S.C.A. § 3902; 38 C.F.R. § 3.808; Gillis v. West, 11 Vet. App. 441 (1998) (holding that automobile purchase assistance is not an accrued benefit as a matter of law even when entitlement to the benefit was established prior to an appellant's death).  Because entitlement to an automobile allowance or specially adapted equipment does not constitute a claim for periodic monetary benefits, this issue is excluded from the Veteran's son's substituted appeal.


ORDER

The appeal as to the issue of entitlement to automobile and adaptive equipment is dismissed.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


